Appeal by defendant from a judgment of the Supreme Court, Kings County fScholnick, J.), rendered January 25,1980, convicting her of attempted assault in the first degree, upon her plea of guilty, and imposing sentence. Judgment reversed, on the law, plea of guilty vacated and matter remitted to Criminal Term for further proceedings consistent herewith. The People concede that the court erred in accepting defendant’s plea of guilty to attempted assault in the first degree over her specific denial that she intended to stab the victim with her knife (see People v Serrano, 15 NY2d 304; People v McDougle, 67 AD2d 989; People v Lebron, 68 AD2d 836). Hopkins, J. P., Damiani, Titone and Mangano, JJ., concur.